United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Elkins Park, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1319
Issued: April 25, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 13, 2016 appellant, through counsel, filed a timely appeal from a March 7, 2016
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than six percent permanent impairment of each
upper extremity, for which she previously received a schedule award.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 15, 2012 appellant, then a 59-year-old letter carrier, filed an occupational disease
claim (Form CA-2) alleging bilateral carpal tunnel syndrome and bilateral thumb arthritis as a
result of her federal employment. She alleged that her conditions resulted from repetitive motion
of the arms, hands, and wrists in her federal employment.
In a report dated July 20, 2012, Dr. David Reinhardt, an osteopath, provided a history and
results on examination. He diagnosed bilateral carpal tunnel syndrome causally related to
appellant’s federal employment. OWCP accepted the claim for bilateral carpal tunnel syndrome
on August 7, 2012.
A statement of accepted facts (SOAF) dated April 9, 2012 identified two prior claims: a
February 8, 2010 injury accepted for left elbow and shoulder contusions, and aggravation of
spondylosis (OWCP File No. xxxxxx858), and a December 30, 2010 injury accepted for cervical
and lumbar sprains (OWCP File No. xxxxxx952). Appellant also has two additional prior
claims: a January 22, 1996 injury accepted for cervical sprain, (OWCP File No. xxxxxx971),
and a December 5, 2008 claim accepted for temporary aggravation of cervical degenerative disc
disease, and foraminal stenosis, (OWCP File xxxxxx132).
Appellant submitted an April 4, 2013 report from Dr. Nicholas Diamond, an osteopath,
who provided a history with respect to carpal tunnel syndrome. Dr. Diamond provided results on
examination. He opined that under the sixth edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment (hereinafter A.M.A. Guides), appellant had
14 percent right upper extremity permanent impairment. The right upper extremity permanent
impairment was based on right ulnar and median nerve entrapment neuropathy and a diagnosis of
right wrist degenerative joint disease. For the left upper extremity, Dr. Diamond opined that
appellant had a 17 percent permanent impairment. The left upper extremity permanent
impairment was based on left median nerve entrapment neuropathy, left shoulder range of
motion (ROM) deficit, and left elbow bursitis.
OWCP prepared a SOAF dated July 11, 2013 and referred the case to an OWCP medical
adviser, Dr. Arnold Berman, a Board-certified orthopedic surgeon. The SOAF noted appellant’s
previous claims for upper extremity injuries and the accepted conditions. In a report dated
October 22, 2013, Dr. Berman opined that the only accepted condition was bilateral carpal tunnel
syndrome, and the schedule award must be limited to this condition. The medical adviser opined
that under Table 15-23 of the A.M.A. Guides, appellant had a six percent permanent impairment
of each upper extremity.
By decision dated November 22, 2013, OWCP issued a schedule award for six percent
permanent impairment of each upper extremity. The period of the award was 37.44 weeks from
April 4, 2013.
On December 2, 2013 appellant, through counsel, requested a hearing before an OWCP
hearing representative. A hearing was held on April 14, 2014. On April 22, 2014 appellant

2

submitted a report dated April 14, 2014 from Dr. Diamond.3 Dr. Diamond opined that appellant
had 14 percent right upper extremity permanent impairment based on entrapment neuropathy and
the diagnosis of right wrist degenerative joint disease. For the left upper extremity, he opined
appellant had 24 percent permanent impairment. The left upper extremity permanent impairment
was based on left shoulder loss of motion, left biceps motor strength deficit, left elbow bursitis,
and entrapment neuropathy of the left wrist.
By decision dated July 8, 2014, the hearing representative remanded the case. She found
the evidence from Dr. Diamond was sufficient to warrant further development. OWCP was
directed to prepare a SOAF that included all the prior upper extremity claims and thereafter to
refer the case to an OWCP medical adviser.
Dr. Berman submitted a report dated December 17, 2014. He opined that there was no
additional permanent impairment to appellant’s upper extremities. Dr. Berman asserted that the
July 20, 2012 report from Dr. Reinhardt did not establish bursitis, left shoulder loss of motion, or
cervical radiculopathy.
By decision dated December 19, 2014, OWCP denied an additional schedule award. It
found that the weight of the medical evidence was represented by Dr. Berman.
Appellant, through counsel, on January 7, 2015 requested a hearing before an OWCP
hearing representative. By decision dated May 11, 2015, the hearing representative remanded
the case for further development. She indicated that all prior accepted conditions to the upper
extremities should be considered, and the case should be referred to an appropriate Boardcertified specialist.
OWCP prepared a SOAF dated July 1, 2015. An OWCP memorandum dated August 6,
2015 found that there was a conflict in the medical evidence between Dr. Diamond and the
OWCP medical adviser, Dr. Berman. OWCP selected Dr. Menachem Meller, a Board-certified
orthopedic surgeon, as a referee physician.
In a report dated September 27, 2015, Dr. Meller reviewed appellant’s medical history
and results on examination. He reported “functional” motion of the shoulder, elbow, wrist, and
hand. Dr. Meller wrote that appellant had neck and nerve-type complaints in the upper
extremities with a history of polyneuropathy. He opined that the impairments treated by
Dr. Diamond “other than the bilateral carpal tunnel syndrome would not be reasonable or
apportioned through the work injuries accepted.” Dr. Meller found that with respect to the
bilateral carpal tunnel syndrome, the permanent impairment under Table 15-23 was six percent
for each upper extremity.
By decision dated October 22, 2015, OWCP denied an additional schedule award for the
upper extremities. It found the weight of the evidence rested with Dr. Meller.
Appellant, through counsel, requested a hearing before an OWCP hearing representative.
A hearing was held on February 3, 2016. Appellant submitted a February 23, 2016 report from
3

The examination results appear to be from the April 4, 2013 examination.

3

Dr. Diamond. Dr. Diamond opined that appellant did have a history of cervical radiculopathy
that should be incorporated in a permanent impairment evaluation. He opined that appellant had
9 percent right arm permanent impairment based on entrapment neuropathy and 14 percent left
upper extremity permanent impairment based on entrapment neuropathy and left bicep motor
strength deficit.
By decision dated March 7, 2016, the hearing representative affirmed the October 22,
2015 decision. He found that Dr. Meller had resolved a conflict in the medical evidence and
represented the weight of the medical evidence.
LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement the FECA program with the Director of OWCP.4 Section 8107
of FECA sets forth the number of weeks of compensation to be paid for the permanent loss of
use of specified members, functions, and organs of the body.5 FECA, however, does not specify
the manner by which the percentage loss of a member, function, or organ shall be determined.
To ensure consistent results and equal justice under the law, good administrative practice
requires the use of uniform standards applicable to all claimants. Through its implementing
regulations, OWCP adopted the A.M.A., Guides as the appropriate standard for evaluating
schedule losses.6
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A. issued a 52-page document entitled “Clarifications and Corrections,
Sixth Edition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first
printing of the A.M.A., Guides. In April 2009, these changes were formally incorporated into
the second printing of the sixth edition.
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).7 The Board has approved the use by OWCP of the A.M.A.,
Guides for the purpose of determining the percentage loss of use of a member of the body for
schedule award purposes.8

4

See 20 C.F.R. §§ 1.1-1.4.

5

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation.
§ 8107(c)(1).
6

5 U.S.C.

20 C.F.R. § 10.404. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

7

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (February 2013).
8

Isidoro Rivera, 12 ECAB 348 (1961).

4

The A.M.A., Guides notes that when impairment results strictly from a peripheral nerve
lesion, no other rating method is applied to this section (15.4 Peripheral Nerve Impairments) to
avoid duplication or unwarranted increase in the impairment estimation.9
Section 8123(a) of FECA provides that when there is a disagreement between the
physician making the examination for the United States and the physician of the employee, a
third physician shall be appointed to make an examination to resolve the conflict.10 When there
are opposing medical reports of virtually equal weight and rationale, the case must be referred to
a referee, pursuant to section 8123(a), to resolve the conflict in the medical evidence.11
ANALYSIS
In an August 6, 2015 memorandum, OWCP found a conflict between Dr. Diamond and
an OWCP medical adviser, Dr. Berman, with respect to upper extremity permanent impairment.
The Board finds, however, that the medical evidence of record was not of sufficient probative
value to create a conflict under 5 U.S.C. § 8123(a). As to Dr. Berman’s December 17, 2014
report, the May 11, 2015 hearing representative had found the report was of diminished
probative value. The case was remanded because the medical adviser had not addressed the
issue of whether there was additional permanent impairment from other accepted conditions
beyond carpal tunnel syndrome.
Dr. Diamond’s April 14, 2014 report was also of diminished probative value. He referred
to the left shoulder, the left elbow and left biceps, as well as right wrist degenerative disc disease.
It is unclear how he determined that any impairment was casually related to an accepted
employment injury. Moreover, it is unclear whether the A.M.A., Guides have been properly
considered in this case. Dr. Diamond refers to both loss of ROM (left shoulder) and to DBI. The
Board has held no consistent interpretation has been developed or followed regarding the proper
use of the DBI or the ROM methodology when assessing the extent of permanent impairment for
schedule award purposes under FECA.12 The Board has remanded cases to OWCP to establish a
consistent method for rating upper extremity impairment,13 and to further develop the claims as
necessary.
The Board accordingly finds that the reports of Dr. Berman and Dr. Diamond to be of
diminished probative value. When the medical reports are of diminished probative value there is
no conflict under 5 U.S.C. § 8123(a).14 The May 11, 1995 hearing representative decision did
9

Supra note 7. A.M.A., Guides 423 (Note that peripheral nerve impairment may be combined with diagnosisbased impairment (DBI) at the upper extremity as long as the DBI does not encompass the nerve impairment.
A.M.A., Guides 419).
10

Robert W. Blaine, 42 ECAB 474 (1991); 5 U.S.C. § 8123(a).

11

William C. Bush, 40 ECAB 1064 (1989).

12

T.H., Docket No. 14-0943 (issued November 25, 2016).

13

See, e.g., O.S., Docket No. 15-1837 (issued February 23, 2017).

14

See Mary L. Henninger, 52 ECAB 408 (2001); O.G., Docket No. 16-1354 (issued January 3, 2017).

5

not find a conflict and did not remand the case for referral to a referee physician. Therefore, this
referral to Dr. Meller was for a second opinion examination.15
Dr. Meller opined that appellant had six percent bilateral upper extremity permanent
impairment based on entrapment neuropathy. He applied Table 15-23, using a grade modifier 2,
or a default upper extremity impairment of five percent.16 Dr. Meller added one percent based
on a functional scale of severe. Dr. Diamond then submitted a February 23, 2016 report, opining
that appellant had 9 percent right upper extremity and 14 percent left upper extremity permanent
impairment. He no longer used a DBI or ROM approach, but limited his review to entrapment
and peripheral neuropathy. Dr. Diamond applied Table 15-23 for both the right median nerve
and right ulnar nerve. For the left upper extremity, the permanent impairment was based on
Table 15-23 for the left median nerve, and peripheral neuropathy involving the left biceps under
The Guides Newsletter.17
The Board finds that now a conflict under 5 U.S.C. § 8123(a) was created between
Dr. Diamond and Dr. Meller. The case will be remanded for proper resolution of the conflict.
OWCP should refer the case to an appropriate physician selected as a referee physician under
established procedures. The referee should provide a reasoned medical opinion, based on a
complete history including all accepted conditions, as to the permanent impairment to the upper
extremities pursuant to the A.M.A., Guides. After such further development as is deemed
necessary, OWCP should issue an appropriate decision.
CONCLUSION
The Board finds the case is not in posture for decision and is remanded to OWCP for
further development.

15

Even though the report of a physician is not entitled to the special weight afforded to the opinion of a referee, it
can still be considered for its own intrinsic value. Cleopatra McDougal-Saddler, 47 ECAB 480 (1996).
16

A.M.A., Guides 449, Table 15-23.

17

For spinal nerve impairments to the upper or lower extremities, OWCP procedures indicate that The Guides
Newsletter “Rating Spinal Nerve Extremity Impairment Using the Sixth Edition” (July/August 2009) is to be
applied. See G.N., Docket No. 10-850 (issued November 12, 2010).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 7, 2016 is set aside and the case remanded for further
action consistent with this decision of the Board.
Issued: April 25, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

